THIS case is in all its aspects similar to No. 12,990,Colorado Tax Commission v. Colorado Central PowerCompany, 94 Colo. 292, 29 P.2d 1031, just disposed of on the authority of No. 12,949, same title, 94 Colo. 287,29 P.2d 1030. In the present instance there is involved only that portion of the tax assessment which represented the company's property in Weld county. The place of trial was, by written stipulation, changed to Jefferson county by way of analogy with the procedure provided in chapter 90, S. L. '29. While there is a separate transcript of the record herein, the case was by agreement tried here conjointly with the other two. For the reasons set forth in the opinion handed down in No. 12,949, supra, the judgment of the district court of Weld county is likewise reversed with directions to enter a judgment affirming the commission's assessment.
Judgment reversed with directions. *Page 295